Citation Nr: 0500529	
Decision Date: 01/07/05    Archive Date: 01/19/05

DOCKET NO.  00-14 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The appellant had reserve service with the United States 
Coast Guard, with a period of active duty for training for 
one day on July 1, 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania, that denied the appellant's 
application to reopen a claim of entitlement to service 
connection for a low back disorder.  The appellant perfected 
a timely appeal of this determination to the Board.

When this matter was previously before the Board in April 
2001, the Board denied the appellant's claim.  The appellant 
appealed the Board's April 2001 decision to the United States 
Court of Appeals for Veterans Claims (Court), which in a 
January 2002 order, granted the parties' joint motion for 
remand, vacating the Board's April 2001 decision and 
remanding the case for compliance with the terms of the joint 
motion.

When this case was again before the Board in October 2002, 
the Board again denied his application to reopen a claim of 
service connection for a low back disorder.  The appellant 
appealed the Board's October 2002 decision to the Court, 
which in a May 2003 order, again granted the parties' joint 
motion for remand, vacating the Board's October 2002 decision 
and remanding the case for compliance with the terms of the 
joint motion.

In October 2003, the Board remanded this case to comply with 
the terms of the Court's May 2003 order.  Because the RO has 
confirmed and continued the denial of the appellant's 
application to reopen this claim, the case has been returned 
to the Board for further appellate consideration.


FINDINGS OF FACT

1.  In an October 1998 rating decision, the RO denied the 
appellant's application to reopen a claim of service 
connection for low back disorder; the RO notified the 
appellant of the decision and of his appellate rights, but he 
did not appeal this determination and the decision became 
final.

2.  Evidence added to the record since the October 1998 
rating decision that denied service connection for a low back 
disorder does not bear directly and substantially upon the 
specific matter under consideration, is cumulative or 
redundant of the evidence previously of record, and by itself 
or in connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's unappealed September 1998 decision, which denied 
the appellant's application to reopen a claim of service 
connection for a low back disorder, is final.  38 U.S.C.A. 
§§ 5107, 7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (1998).

2.  Evidence received since the October 1998 RO rating 
decision is not new and material; the claim of entitlement to 
service connection for a low back disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist an appellant in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  For the reasons set forth 
below, and in compliance with the Court's May 2003 order, the 
Board finds that all relevant notice has been sent to the 
appellant with regard to his application to reopen his low 
back disorder claim, and that notice requirements of the VCAA 
have been satisfied.

In this regard, the Board notes that the VCAA specifically 
states that nothing in the Act shall be construed to require 
the Secretary to reopen a claim that has been disallowed 
except when new and material evidence is presented or 
secured, as described in 38 U.S.C.A. § 5108.  38 U.S.C. § 
5103A(f).  VA has amended its regulations to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  

The rule is effective November 9, 2000, with exceptions, to 
include the amendment to 38 C.F.R. § 3.156(a), which is 
effective August 29, 2001.  66 Fed. Reg. 45,620, 45, 629.  
Except for the amendment to 38 C.F.R. § 3.156(a), the second 
sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), the provisions of the rule merely 
implement the VCAA and do not provide any rights other than 
those provided by the VCAA.  

The appellant and his representative have been provided with 
a Statement of the Case (SOC) and Supplemental Statement of 
the Case (SSOC) that discuss the pertinent evidence, and the 
laws and regulations related to the claim.

Further, in the Board's October 2003 remand and the RO's 
February 2004 letter, VA advised the appellant of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  By way of 
these communications, VA gave notice of what evidence the 
appellant needed to submit and what evidence VA would try to 
obtain, to include submitting any evidence that he might have 
in his possession.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Moreover, in signed September 2002 and September 
2003 statements, the appellant reported that he had no 
further evidence to submit and requested that VA immediately 
readjudicate his appeal.  As such, he understood the need to 
submit any pertinent evidence in his possession, and 
affirmatively declared that there was none.  Pelegrini.

Further, although in its December 2004 Informal Hearing 
Presentation The American Legion contends that the RO "did 
not adequately address whether VA had complied with the 
notice provisions of the VCAA because the RO did not analyze 
his particular claim sufficiently because it did not inform 
his as to "exactly" what he needed to substantiate his 
claim, the Board concludes otherwise.  A careful review of 
the RO's February 2004 letter shows that it notified him of 
the precise issue, i.e., whether new and material evidence 
had been received to reopen the appellant's low back disorder 
claim; it identified the evidence that was already of record; 
it pointed out the evidence that VA was responsible for 
seeking, i.e., federal government records from service 
departments, from VA and from the Social Security 
Administration (SSA); and advised him that VA would make 
reasonable efforts to obtain private records that he 
identified.  In addition, the RO informed him that he had a 
duty to ensure that he submitted all private records to 
substantiate his claim.  

In the February 2004 letter, the RO advised the appellant of 
the criteria for establishing service connection for 
disability.  As such, contrary to the appellant's 
representative's contentions set forth in December 2004 
written argument, the Board finds that there is no identified 
evidence that has not been accounted for.  Moreover, the 
appellant's representative has been given numerous 
opportunities to submit written argument.  

In this regard, the Board notes that in Bernard v. Brown, 4 
Vet. App. 384 (1993), the Court essentially held that new and 
material was a sub-issue, an evidentiary threshold, which had 
to be overcome in order for service connection to be 
established.  The Court stated,

It is axiomatic that claimants do not 
submit claims merely for reopening of 
their previously and finally denied 
claims.  Rather, they submit claims for 
VA benefits, which, in cases of 
previously and finally denied claims, 
implicate both the question of whether 
there is new and material evidence to 
reopen the claim and the question of 
whether, upon such reopening, the 
claimant is entitled to the requested 
benefits.  

Id. at 392.  Indeed, the Bernard Court continued, "Although 
the two questions are distinct, they are components of a 
single claim for benefits under a law that affects the 
provision of benefits by the Secretary."  Id; see also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); 
West v. Brown, 7 Vet. App. 329, 332 (1995) (implicitly 
overruled on other grounds).  Here, as discussed above, the 
RO advised the appellant not only of the other evidence of 
record and delegated the responsibility for identifying and 
associating any outstanding evidence with the claims folder, 
but it notified him of the elements of a claim for service 
connection.  Moreover, during the course of this appeal, VA 
has obtained private and VA treatment records, dated from 
April 1992 to March 2004.  

Under the circumstances, the Board finds that the appellant 
has been provided with adequate notice of the evidence needed 
to successfully prove his claim and that there is no 
prejudice to him by appellate consideration of the claim at 
this time, without another remand of the case to the RO to 
provide additional assistance to the appellant in the 
development.  See Bernard.  As such, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist him in the development of the claims.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  

II.  Application to reopen claim of service connection for 
low back disorder

In an April 1996 decision, the Board denied the appellant's 
claim of service connection for low back disorder on the 
basis that it was not well grounded under the law then in 
effect.  The evidence of record consisted of the appellant's 
personnel records from the Coast Guard, which essentially 
reflect that he was a member of the Coast Guard Reserves from 
February 1955 to August 1957, and that he had one day of 
active duty for training on July 1, 1957.  

The record also contained a service examination for Coast 
Guard Review, dated on January 20, 1955, that shows no 
clinical findings of a low back disability.  Further, a 
service examination for active duty for training, dated on 
July 1, 1957, indicates that the appellant had large 
varicosities of the left leg and right knee region that were 
sufficiently disabling to disqualify him from military 
service.  In addition, a November 1992 VA general medical 
examination was negative for a diagnosis of a low back 
disorder.  Finally, the transcript of the appellant's 
February 1994 RO was silent for any testimony relating to a 
low back disorder.  

In reaching its April 1996 determination, the Board 
highlighted that the appellant had only one day of active 
duty for training, on July 1, 1957, the day he was examined 
and determined to be medically unfit for service and 
recommended for discharge.  Further, the Board pointed out 
that he had no period of active service and that there was no 
evidence linking any back condition to service.

The appellant appealed the decision to the Court, which 
affirmed the Board's April 1996 determination in a December 
1998 memorandum decision.

While the appellant's appeal of the Board's April 1996 
decision was pending before the Court, in April 1998, he 
filed another application to reopen his low back disorder 
claim.  In support, he submitted an April 1998 report 
prepared by a private physician, Dr. Roy C. Monsour, who 
diagnosed the appellant as having low back pain, tenderness 
and muscle spasm and related it to the appellant's reported 
in-service history of a back injury while on basic training 
with the Coast Guard.  In an unappealed October 1998 rating 
decision, the RO denied the appellant's petition to reopen 
this claim.

Because the appellant did not submit a Notice of Disagreement 
(NOD) to the October 1998 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. §§ 5107, 
7105 (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  
However, if new and material evidence is presented or secured 
with respect to a claim that has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  As defined by the regulation in effect 
when the appellant filed his application to reopen a claim of 
service connection for low back disorder in December 1999, 
new and material evidence meant evidence not previously 
submitted to agency decision makers, which bore directly and 
substantially upon the specific matter under consideration, 
which was neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled was so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  There was no requirement, however, 
that in order to reopen a claim, the new evidence, when 
viewed in the context of all the evidence, both new and old, 
created a reasonable possibility that the outcome of the case 
on the merits would be changed.  Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) (expressly rejecting the standard for 
determining whether new and material evidence had been 
submitting sufficient to reopen a claim set forth in Colvin 
v. Derwinski, 1 Vet. App. 171 (1991)).  Instead, the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit), reviewing the history of former section 38 C.F.R. 
§ 3.156(a), including comments by the Secretary submitted at 
the time the regulation was proposed, concluded that the 
definition emphasized the importance of a complete record 
rather than a showing that the evidence would warrant a 
revision of a previous decision.  Id. at 1363.

In this regard, the Board reiterates that the VCAA is 
effective November 9, 2000, with the exception of the 
amendment to 38 C.F.R. § 3.156(a), which is effective August 
29, 2001.  66 Fed. Reg. 45,620, 45,629.  The amended 
definition of new and material evidence, codified at 
38 C.F.R. § 3.156(a) (2003), is not liberalizing and applies 
only to claims to reopen a finally decided claim received on 
or after August 29, 2001.  66 Fed. Reg. 45,620, 45,629; see 
also Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1353 (Fed. Cir. 2003).  It does not 
apply to the appellant's petition to reopen because the 
appellant filed it at the RO in December 1999.

The evidence associated with the claims folder since the 
October 1998 rating decision consists of VA outpatient 
treatment records, dated from April 1992 to April 2004; 
private medical records, statements and reports, dated from 
July 2001 to March 2004; and lay statements prepared by a 
friend and a co-worker of the appellant.

The VA outpatient treatment records show that the appellant 
was seen, albeit occasionally, for complaints of back pain.  
In addition, these records reflect that he reported a history 
of having sustained a back injury in the 1950s.  The records, 
however, are silent for any indication that the appellant has 
a current low back disorder that might be related to his 
single day of active duty service.

Similarly, the private records reflect that the appellant has 
been diagnosed as having musculoskeletal back pain; however, 
these records relate primarily to other conditions, and are a 
likewise negative for any indication that the appellant has a 
current low back disorder that might be related to his single 
day of active duty service.

Finally, in December 1999, the appellant filed lay statements 
prepared by a friend and a co-worker.  In one statement, a 
friend of the appellant reports that he has had a left leg 
disability since his service in the Coast Guard in the 1950s.  
In the second statement, the writer states that in the 19 
years she has known the appellant, he has suffered from pain 
stemming from an injury that the appellant "adamantly" 
indicated was of service origin; however, his co-worker does 
not identify the injury or disability to which she was 
referring.  As such, neither lay statement refers to an 
injury to the back or a low back disorder.  

Therefore, although the evidence submitted since the October 
1998 rating decision is new because it was not of record at 
the time of that RO determination, it is cumulative because 
it merely reflects the appellant's uncorroborated contention 
that he was seen for treatment of back problems while on 
active duty, a fact already of record.  The newly received 
evidence does not show that the appellant sustained a back 
injury during his single day of active duty or relate a low 
back disorder to his day of military service.  As such, the 
evidence is not material because, as the RO has noted, none 
of it, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for a low 
back disorder is denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


